EXAMINER COMMENTS
This is a corrected Notice of Allowance. The contents of this document is otherwise identical to the notice of allowance mailed 01/25/2022 and provided solely for completeness of record. The previous Notice of Allowance inadvertently indicated a benefit to foreign priority. Note that the IDS filed on 2 December 2021 was previously reviewed and provided with signatures, so an additional copy has not been attached to this action.
This action is responsive to the Response filed on 28 December 2021. Claims 40-43, 48, and 55 are pending; claims 1-39, 44-47, 49-54, and 56-61 have been canceled. Claims 40 and 55 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 December 2021 was filed after the mailing date of the Final Rejection on 16 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant's Response
In Applicant's response dated 28 December 2021 (hereinafter Response), Applicant amended Claims 40 and 55 commensurate with Examiner suggestion (see previous action pages 4-5; cancelled Claims 50 and 57; and argued against all objections and rejections previously set forth in the Office Action dated 16 November 2021.
Applicant’s amendment to claims 40 and 55 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
The cancellation of claims 50 and 57 renders the previous rejection of these claims under 35 USC § 112(b) moot.
The amendment to claim 55 overcomes the previous rejection of the claim under 35 USC § 112(b) and this rejection is respectfully withdrawn.
In response to Applicant’s amendment to overcome the 35 U.S.C. § 103 rejection(s) of claims 40-43, 48, and 55, the arguments (see Response page 8) are persuasive, and the 35 U.S.C. § 103 rejection(s) of the claim(s) is respectfully withdrawn.
There being no further grounds of rejection, claims 40-43, 48, and 55 are allowable.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
PAN et al. (U.S. Publication No. 2015/0074589 A1) in view of Applicant Admitted Prior Art (AAPA) may be relied upon to teach all the elements of independent claims 40 and 55 as explained in the previous office action, with the exception of the following limitations emphasized below:
wherein a display attribute of the first application comprises two flags, wherein a current value of a first flag indicates that an allowed display direction of the first application is not limited and the current value of the first flag has been modified from a previous value, and wherein a current value of a second flag indicates that the allowed display direction of the first application is limited on a portrait display direction and the second flag is used to store the previous value of the first flag, and wherein the previous value of the first flag is used to allocate the first display resource.
Merely storing (recording, archiving) the previous value of a flag (parameter) is not novel, in and of itself. 
However, an explicit teaching of a “display attribute of the first application comprising two flags” such that the second flag stores the previous value of the first flag and  the use of the stored previous value to allocate a first display resource according to the current width and the current height of the first application window in the current placement direction to match a current size of the first application window as required by independent claims 40 and 55 is not found in the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2179